Case 2:20-cv-02150-TLB Document 64 _ Filed 06/08/21 Page 1 of 4 PagelD #: 1772

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

FORT SMITH DIVISION
PAUL I. WILLS PLAINTIFF
V. CASE NO. 2:20-CV-2150
ENCOMPASS INSURANCE COMPANY
and ENCOMPASS INDEMNITY COMPANY DEFENDANTS
OPINION AND ORDER

Before the Court are cross-motions for summary judgment on the tort of bad faith—
the only remaining claim in the lawsuit. On May 13, 2021, Dr. Paul I. Wills filed his Motion
for Summary Judgment (Doc. 51), Statement of Undisputed Facts (Doc. 52), and Brief in
Support (Doc. 53); and on the same date, Defendants Encompass Insurance Company
and Encompass Indemnity Company (collectively, “Encompass’) filed a Cross-Motion for
Summary Judgment (Doc. 54), Statement of Facts (Doc. 57), and Brief in Support (Doc.
56). The parties then filed responses and replies to both Motions, see Docs. 58-63, which
made them ripe for decision.

A party moving for summary judgment must establish both the absence of a
genuine dispute of material fact and its entitlement to judgment as a matter of law. See
Fed. R. Civ. P. 56; Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-
87 (1986); Nat'l Bank of Commerce of El Dorado v. Dow Chem. Co., 165 F.3d 602, 607
(8th Cir. 1999). The same standard applies where, as here, the parties have filed cross-
motions for summary judgment. When no material facts are in dispute, “summary
judgment is a useful tool whereby needless trials may be avoided, and it should not be
withheld in an appropriate case.” United States v. Porter, 581 F.2d 698, 703 (8th Cir.

1978). Each motion should be reviewed in its own right, however, with each side “entitled
Case 2:20-cv-02150-TLB Document 64 _ Filed 06/08/21 Page 2 of 4 PagelD #: 1773

to the benefit of all inferences favorable to them which might reasonably be drawn from
the record.” Wermager v. Cormorant Twp. Bd., 716 F.2d 1211, 1214 (8th Cir. 1983); see
also Canada v. Union Elec. Co., 135 F.3d 1211, 1212-13 (8th Cir. 1998). In order for
there to be a genuine issue of material fact, the non-moving party must produce evidence
“such that a reasonable jury could return a verdict for the nonmoving party.” Allison v.
Flexway Trucking, Inc., 28 F.3d 64, 66 (8th Cir. 1994) (quoting Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 248 (1986)).

On November 17, 2015, Dr. Wills sustained neck and back injuries after his vehicle
was struck by an underinsured motorist. He was taken to the emergency room, treated,
and released the same day. At the time of the accident, Dr. Wills was in his seventies
and was suffering from Stage 1 Parkinson’s disease, a diagnosis he obtained around the
year 2009. He believes that prior to the accident, he had succeeded in slowing down the
progression of his Parkinson’s symptoms through the years by maintaining an active
lifestyle and exercising daily with a personal trainer. He was also practicing medicine at
the time of the accident and planned to do so for about three more years before retiring.

According to his affidavit, Dr. Wills claims that soon after the accident, his
“Parkinson[‘s] symptoms exploded,” and “[w]ithin the week, [he] was diagnosed with
STAGE 3 or 4 Motor Parkinson's.” (Doc. 52, p. 5). He believes the accident proximately
caused an acceleration of his Parkinson’s disease, which meant he could no longer work
for the next three years as a doctor.

Soon after the accident, Dr. Wills made a claim for damages against the
tortfeasor’s insurance company. That company paid Dr. Wills $50,000, the limit of the

tortfeasor’s liability policy. Dr. Wills then made a first-party claim for benefits from his
Case 2:20-cv-02150-TLB Document 64 _ Filed 06/08/21 Page 3 of 4 PagelD #: 1774

own insurance company, Encompass, for the $500,000 limit of his underinsured-motorist
policy. To support his demand, he produced an affidavit prepared by one of his doctors
that opined that the rapid onset of his Parkinson’s symptoms was caused by the car
accident. (Doc. 55-1). Dr. Wills projected that if he had continued to work for three more
years, his earnings would have totaled between $1.2 million and $1.95 million, see Doc.
53, pp. 4-5, so a $500,000 payment under the policy he held with Encompass was well
justified.

For its part, Encompass was skeptical of Dr. Wills's claim that the car accident
proximately caused his worsening Parkinson’s disease. The company consulted with its
own medical expert, who opined in an affidavit that the car accident had no effect on the
natural progression of the disease. (Doc. 2-10, pp. 9-10). Encompass took the position
that the accident proximately caused only the injuries associated with Dr. Wills’s neck and
back, and nothing more. Since those medical bills totaled less than $7,000, see Doc. 54-
4, pp. 16-17, Encompass believed there was no merit to Dr. Wills’s demand for further
payment under the underinsured-motorist policy and denied the claim. Nevertheless, the
Circuit Court of Sebastian County, Arkansas, found in Dr. Wills’s favor and awarded him
a $500,000.00 judgment against Encompass.' See Doc. 2-15.

With that background in mind, the Court now turns to the facts supporting Dr.
Wills's bad-faith claim. He contends that Encompass committed bad faith when it refused

to timely pay him what he firmly believes he was owed, failed to negotiate with him or

 

1 The procedural history of the state court action, including the circumstances giving rise
to this Court’s removal jurisdiction of the bad-faith claim, is as tortured as it is confusing.
Rather than repeat it here, the Court refers the reader to a summary of the procedural
history as explained in a prior Order. See Doc. 48, pp. 1-5.

3
Case 2:20-cv-02150-TLB Document 64 _ Filed 06/08/21 Page 4 of 4 PagelD #: 1775

respond to his repeated demands for payment, and declined to make him a reasonable
settlement offer. Assuming all these facts are true, Encompass’s actions do not amount
to the tort of bad faith under Arkansas law. The tort is established when “an insurance
company affirmatively engages in dishonest, malicious, or oppressive conduct in order to
avoid a just obligation to its insured.” Se/mon v. Metro. Life Ins. Co., 277 S.W.3d 196,
201 (Ark. 2008) (quoting Columbia Nat'l Ins. Co. v. Freeman, 64 S.W.3d 720, 723 (Ark.
2002)). The tort requires evidence of “a state of mind characterized by hatred, ill will, or
a spirit of revenge.” Unum Life Ins. Co. of Am. v. Edwards, 210 S.W.3d 84, 87 (Ark.
2005); see also Switzer v. Shelter Mut. Ins. Co., 208 S.W.3d 792, 801 (Ark. 2005). There
are no such facts in the summary judgment record; instead, the facts show that
Encompass simply disagreed that it owed money to Dr. Wills. It is black letter law that
bad faith “does not arise from a mere denial of a claim; there must be affirmative
misconduct.” Selmon, 277 S.W.3d at 202 (internal citation omitted).

IT IS THEREFORE ORDERED that Plaintiff Paul |. Wills’s Motion for Summary
Judgment (Doc. 51) is DENIED, and Defendants Encompass Insurance Company and
Encompass Indemnity Company's Cross-Motion for Summary Judgment (Doc. 54) is

GRANTED. This case is DISMISSED WITH PREJUDICE, and all other pending motions

    
 

are DENIED AS MOOT. A separate th will issue concurrently with this Order.

IT IS SO ORDERED on this day of June, 2021.

7\\ BROOKS
UNITED |STATES DISTRICT JUDGE

 
